PER CURIAM
Defendant was convicted of murder under ORS 163.115. The trial court imposed a sentence of imprisonment for life which is made mandatory by ORS 163.115(5). In addition, the trial court attempted to impose mandatory mínimums under ORS 163.105 and ORS 144.110. Both of these statutes were adopted by the 1977 legislature, and do not have retroactive application. State v. Bussey, 34 Or App 535, 579 P2d 264 (1978). The crime for which defendant was convicted took place prior to the effective date of the statutes. Therefore, the mandatory minimum provisions of the sentencing order cannot stand.
Affirmed as modified and remanded for the entry of an order consistent with this opinion.1

 We need not here reverse and remand for resentencing, because as noted above the life imprisonment is the only sentence which can be legally imposed.